923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sylvester JONES, Appellant,v.John F. NANGLE, Chief, District Court Judge, et al.
No. 90-5090.
United States Court of Appeals, District of Columbia Circuit.
Nov. 13, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for appointment of counsel, appellees' motion for summary affirmance, the responses thereto and the reply, appellant's motion for court order condemning respondent's false representations and the amended motion thereto, and appellant's motion for leave to file response to federal appellees' reply, it is


2
ORDERED that the motion for appointment of counsel be denied.  Appointment of counsel in a civil action is exceptional and is unwarranted when appellant has not demonstrated sufficient likelihood of success on the merits.    See Poindexter v. F.B.I., 737 F.2d 1173, 1185 (D.C.Cir.1984);  D.C.Cir. Handbook of Practice and Internal Procedures 19 (1987).  It is


3
FURTHER ORDERED that federal appellees' motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed March 16, 1990.  The court's dismissal of appellants' claims against the Attorney General, Solicitor General, Department of Justice attorneys and federal law enforcement officers is affirmed as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  "A court may dismiss as frivolous complaints reciting bare legal conclusions with no suggestion of supporting facts."    See Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C.Cir.1981).  The dismissal of appellant's claims against personnel of the Clerk's Office of the Supreme Court is affirmed pursuant to Fed.R.Civ.P. 12(b)(6).    See Conley v. Gibson, 355 U.S. 41, 45-46 (1957) (dismissal for failure to state a claim appropriate where plaintiff can prove no set of facts in support of his claim which would entitle him to relief).  It is


4
FURTHER ORDERED that the remaining motions be dismissed as moot.  It is


5
FURTHER ORDERED that appellant show cause, within twenty-one days of the date of this order, why the district court's order as to the remaining appellees should not be affirmed as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


6
The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of this appeal.  The Clerk is further directed to send a copy of this order to appellant both by certified mail, return receipt requested and by first class mail.